Citation Nr: 9920502	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-27 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement an increased evaluation for rheumatoid arthritis, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to August 
1947 and from November 1952 to May 1953.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The Board notes that this issue was 
previously before the Board in December 1998 and has returned 
following a Remand for a travel Board hearing.  On February 
10, 1999, the veteran withdrew his request for a travel Board 
hearing and the matter is ready for adjudication.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating for rheumatoid arthritis is well-grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991).  This finding is 
based in part upon his assertion that the service-connected 
rheumatoid arthritis has progressively worsened.  Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997).  When the veteran 
submits a well-grounded claim, the VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. §  
5107(a).

In that regard, a review of the claims folder to include the 
following medical record notations provide an unclear 
disability picture for rating purposes.  Therefore, further 
medical evaluation is warranted by an orthopedist who 
specializes in treating rheumatoid arthritis to provide a 
contemporaneous and thorough medical examination of the 
veteran.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Pursuant to Diagnostic Code 5002 for atrophic rheumatoid 
arthritis, as an active process, symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year or 
constitutional manifestations associated with active joint 
involvement that is totally incapacitating support a finding 
of an increased rating.  Moreover, the residuals of 
rheumatoid arthritis such as limitation of motion or 
ankylosis, favorable or unfavorable, are to be rated under 
the appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Note: The ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis.  The higher evaluation 
should be assigned.  38 C.F.R. § 4.71a (1998).  

An October 1993 x-ray report reflects in relevant part, 
degenerative disease bilaterally of the feet.  

A March 1995 private medical record entry of Dr. Gelfand, a 
rheumatologist, reflects "[t]he patient has not been doing 
all that well.  He has had recurrent effusions in his knees 
which is the only thing that might make me think of 
rheumatoid arthritis but I feel that he predominantly has 
degenerative joint disease."  In pertinent part, a September 
1995 Magnetic Resonance Imaging report of Dr. Gelfand 
reflects diffuse degenerative of the discs from lumbar (L)1 
to lumbar 5, epidural fibrosis at L1-L2 and L3-L4, and 
degenerative osteophytosis at L4-L5 on the right with no 
evidence of herniation of the disc.  A limited lumbar spine 
x-ray reflects status post lumbar laminectomy at L5; 
degenerative disc disease from L1 through L5; and mild 
dextroscoliosis centered at L1-L2.  

The October 1995 VA examination reflects rheumatoid arthritis 
and chronic low back pain, status post laminectomy times two 
secondary to herniated disk.  A x-ray of the shoulder 
reflects in part mild degenerative osteoarthritis of the 
acromioclavicular joints bilaterally and no obvious signs of 
rheumatoid arthritis.  

A November 1995 VA x-ray report reflects markedly increased 
activity in the mid tarsal region of the left foot probably 
due to severe rheumatoid arthritis, however, to rule out 
other pathology, correlation with the pending x-ray report is 
recommended.

In April 1996, Dr. Chambers, a Board Certified Orthopedic 
Surgeon, noted that the veteran was followed for inflammatory 
arthritis which has led to claw toe deformity and the 
collapse of the medial longitudinal arch.  The physician 
noted that x-rays reflect arthritic changes.  Similar 
arthritic symptoms affect his right knee and that he had 
limitation of motion especially to extension.  Dr. Chambers 
opined that the veteran had an attack of rheumatoid arthritis 
or related disorder and that the disease burned out, but had 
a deleterious effect on his joints, predisposing them to 
degenerative changes and other arthritidis such a pseudogout, 
that these have progressed, that the symptoms have worsened 
with time, and with his heavy weight and natural aging he has 
become totally disabled.  The pertinent diagnosis was 
rheumatoid arthritis.

In pertinent part, a medical statement from Santa Fe 
Orthopedics dated in April 1996 reflects diagnoses of 
rheumatoid arthritis by history, service-connected; 
degenerative osteoarthritis and pseudogout (late 
compilation); and degenerative disc disease of the lumbar 
spine (possible late complication).  Dr. McCann, a Board 
Certified Orthopedic Surgeon, opined that the physical and 
joint impediments are significant, more than they were when 
the veteran was originally rated in 1954.  

The July 1997 VA examination reflects a diagnosis of history 
of rheumatoid arthritis, currently on Tylenol, progressively 
worse, and that the veteran was wheelchair bound secondary to 
the worsening of the right knee, status post right total knee 
replacement in June 1997, currently on physical therapy with 
improving range of motion.  Other diagnoses included chronic 
low back pain, status post laminectomy times two, 
progressively worse, intermittent back spasms, occasionally 
needs three to four days bed rest; and bilateral shoulder 
pain with limited range of motion.  

In light of the foregoing, the Board finds that clarification 
of the diagnoses is warranted to properly rate the service-
connected disability.  

The Board also observes that the law and regulations 
governing the application of 38 C.F.R. § 3.321(b)(1) were 
provided to the veteran in the June 1996 statement of the 
case.  However, it appears that the RO did not apply that law 
and regulation to the veteran's claim.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the claim is 
REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
rheumatoid arthritis since June 1995.  
After securing the necessary release, 
the RO should obtain those records not 
previously associated with the claims 
folder.  Any negative responses should 
be associated with the claims file.

2. The veteran should be afforded a VA 
examination by an orthopedist with a 
specialty in treating rheumatoid 
arthritis, if available, to determine 
the nature and extent of the veteran's 
rheumatoid arthritis as it relates to 
his multiple musculoskeletal 
disabilities.  All necessary tests and 
studies must be conducted.  The claims 
folder and all previous x-ray studies 
must be made available to the examiner 
for review in conjunction with the 
examination, to specifically include 
the opinions of Dr. McCann, Dr. 
Chambers, Dr. Gelfand, and Dr. Kabok.  
The examiner is requested to offer an 
opinion as to 1) which joints are 
affected by the service-connected 
rheumatoid arthritis; 2) of those 
joints affected by the service-
connected rheumatoid arthritis which 
joints are affected by the non 
service-connected degenerative joint 
disease; 3) if multiple joints are 
affected by both rheumatoid arthritis 
and degenerative joint disease, if 
possible, separate the symptomatology 
with each; 4) is it as least as likely 
as not that the rheumatoid arthritis 
disease process is related to the 
degenerative joint disease and 5) 
perform range of motion on each of the 
affected joints and document 
accordingly taking into consideration, 
pain on motion, fatigue, swelling, and 
additional functional loss on use.  
All findings should be recorded in a 
typewritten report and associated with 
the claims file.

3. The RO should review the requested 
development and ensure that it has 
been completed.  If not, the 
incomplete examination or other 
development should be returned for 
completion. 

4. Thereafter, the RO should readjudicate 
the increased rating claim for 
rheumatoid arthritis currently 
evaluated as 20 percent disabling 
considering the application of 38 
C.F.R. §§ 3.321(b)(1), 4.40, 4.45, and 
4.59.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded a reasonable opportunity 
to respond before the record is 
returned to the Board for further 
review, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



